Hart, J., (after stating- the facts). The record shows that the court heard the case, among other things, on the motion of the defendants to dismiss, including a demurrer and their plea of res judicata. The decree recites that the motion to dismiss is hy the court sustained. The motion to dismiss referred to in the decree is copied in our statement of facts, and need not he repeated here. Reference to it 'will show that it contains matters which, if proved, would sustain a plea of res judicata. To render a judgment in one suit conclusive of a matter sought to he litigated in another, it must appear from the record, or from extrinsic evidence, that the particular matter sought to be concluded was raised and determined in the prior suit, or that it might have been litigated in that case. Gordon v. Clark, 149 Ark. 173, 232 S. W. 19; Tri-County Higlnoay Imp. Dist. v. Vincennes Bridge Co., 170 Ark. 22, 278 S. W. 627; Howard-Sevier Road Imp. Dist. v. Hunt, 166 Ark. 62, 265 S. W. 517; and Newton v. Altheimer, 170 Ark. 366, 280 S. W. 641. The matters involved in the present suit were within the issues tried in the suit relative to the admission of the will under consideration to probate, and it must he presumed that any evidence necessary to support its judgment that the will was entitled to probate was introduced and considered hy the circuit court in its determination of the case. Some of the heirs at law of Virginia Mills, deceased, were parties to that proceeding, and the plea of res judicata of the defendants alleges that the plaintiffs in this suit were present in court in person and hy attorney, and refused to take any part in the proceedings. It has been held by .this court that, if a plea of res judicata should not he sustained when the issues are practically the same, the litigation would not end until the parties had no more money or the ingenuity of counsel in suggesting additional grounds in support of the issues has been exhausted. The court further said that the value of a plea of res judicata is not to be determined by the reasons which the court rendering the former decree gave for doing so. Tri-County Highway Improvement Dist. v. Vincennes Bridge Co., 170 Ark. 22, 278 S. W. 627. It is £he settled doctrine of this court that, where a judgment or a decree recites that it was heard upon oral evidence and that evidence is not brought in the record by bill of exceptions or other legal means, this court must indulge the presumption that there was sufficient evidence to sustain the decree of the lower court within the issues joined in the proceeding. Weaver-Dowdy Co. v. Brewer, 129 Ark. 193, 195 S. W. 367; Wiegel v. Moreno-Burkham Construction Co., 153 Ark. 564, 240 S. W. 732; Harmon v. Harmon, 152 Ark. 129, 237 S. W. 1096; and Fletcher v. Simpson, 144 Ark. 436, 222 S. W. 710. The oral evidence recited in the decree was not brought into the record at all. It follows that the decree of the chancery court was correct, and it will be affirmed.